Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 are rejected under 35 U.S.C. 102(a) 1) as being anticipated by TSUCHINO et al (WO 2016/129237) or a corresponding US 2017/0323660 which is also used as an English translation for the WO 2016/129237.
           As to claim 13, TSUCHINO et al., according to Fig. 1,  discloses  an information recording medium having two or more information layers (10, 20, 30) formed by a method comprising individually forming the two or more recording layers (see paragraphs 0170, 0173 and 0177), 
          wherein at least one of the two or more information layers (10, 20, 30) is determined as a first information layer (see first information layer 10, paragraph 0170) and the step of forming the first information layer(layer 10)  includes at least a step of forming a first dielectric film and a step of forming a recording film ( see paragraph 0170 which discloses at least a step of forming a first dielectric film 11 and a step of forming a recording film 12),
             wherein the first dielectric film (11) containing at least Zr and oxygen and further containing at least one element D1 selected from Zn and Sn is formed in the step of forming a first dielectric film (see paragraphs 0052-0054  which discloses the first dielectric film 11 containing at least Zr and oxygen and further containing at least one element D1 selected from Zn and Sn, and see paragraph 0170 for the step of forming the first dielectric film), 
            wherein the recording film (12) containing at least W, Cu, and Mn and further containing at least one element M selected from Zn, Nb, Mo, Ta, and Ti is formed in the step of forming a first dielectric film (see paragraph 0167 which discloses the recording film containing at least W, Cu, and Mn and further containing at least one element M selected from Zn, Nb, Mo, Ta, and Ti, and see paragraph 0170 for the step of forming a first dielectric film), and 
            wherein the step of forming the first dielectric film and the step of forming the recording film are performed by sputtering using a DC power source (see paragraphs (Table 11 Row 1-133 to 1- 135, recording film 32 includes W, Cu, Mn, oxygen, and Zn. The step for forming one of the two or more information layers, steps for forming the first dielectric film and the recording film are performed by sputtering using a DC power source (see paragraph 0170 which discloses the steps for forming the first dielectric film and the recording film are performed by sputtering using a DC power source).
           As to claim 14, TSUCHINO et al., according to paragraphs 0052-0054, teaches the first dielectric film (11) further contains at least one element D2 selected from Si, Y, Ca, and Mg (see paragraph 0052 or 0054), and according to paragraph 0170,  teaches the step for forming the first dielectric film, as recited in this claim.
Allowable Subject Matter
Claims 1-12 are allowable over the prior art of record.
Claims 1-12 are allowable over the prior art of record because  the prior art of recording including WO 2016/129237) or a corresponding US 20170323660 as the closest prior art which is directed to a similar subject matter of the claimed invention (see Fig. 1  or see the 102 rejection above).  However,  there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include claimed features comprising: when the total number of atoms of Zr, oxygen and the element D1 is defined as 100 atom %, the first dielectric film contains Zr in an amount of 3 atom % or more and 26 atom % or less and contains the element Dl in an amount of 10 atom % or more and 43 atom % or less, as further recited in claim 1.   Other references of the record are also directed a recording medium related to a concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is related/directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as currently recited in claim 1.  Therefore, claim 1 is allowable over the prior art of record, and dependent claims 2-12 are also allowable over the prior art of record for the same reason as their base claim 1.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference cited herewith is related to the claimed invention which is directed to a recording medium that having two or more information layers, and each of the recording layers comprises a dielectric film and a recording film containing particular materials.

Response to Arguments
In response to Applicant's arguments filed 06/06/2022, Applicant is invited to revisit the Non-Final Rejection dated 03/07/2022, particularly items 5 and 6 which clearly indicated that the 102 rejection applied to the claims is intended as 102(a)(1), but not a 102(a)(2) apparently due to a typo error.  Besides that  the WO 2016/129237 and the corresponding US 20170323660, each was published (WO 2016/129237 published on 08/18/2016 and the corresponding US 20170323660 published on 11/09/2017) before the effective filing date (08/09/2018) of the present application.   Therefore, the WO 2016/129237 or the corresponding US 20170323660 would be qualified as prior art to the claimed invention under 35 U.S.C 102(a)(1) regardless if  the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person.  Accordingly,  the examiner is disagree with Applicant on the statement stated that “Based on a review of Tsuchino and the assignment records of the present application, The Applicant asserts that both applications were assigned to Panasonic Intellectual Property Management Co., Ltd at the time of filing the present application”.  For the reasons above,  the WO 2016/129237 or the corresponding US 20170323660 could not be removed  as prior art, and the 102 rejection applied to the claims would not be withdrawn as requested by Applicant.  
           However, as further reviewed the WO 2016/129237 or the corresponding US 20170323660, the 102 rejection applied to claims 1-12 are hereby withdrawn because the WO 2016/129237 or the corresponding US 20170323660 does not positively include or disclose all of the claimed features as recited in claim 1.  Thus, claim 1 and its dependent claims are  indicated as allowable over the prior art of record for the reasons given in the Allowable Subject Matter above.  But, the 102 rejection applied to claims 13 and 14 are maintained since they fail to include the allowable features that included in claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688